GEOS COMMUNICATIONS, INC.


DRAWDOWN PROMISSORY NOTE




 

Up to $2,600,000 
May 21, 2010



FOR VALUE RECEIVED, the undersigned, Geos Communications, Inc., a Washington
corporation (“Maker”), hereby promises to pay to the order of Butterfield Family
Trust U/A/D 1/12/1999 or its successors or assigns (“Payee”), the unpaid
principal balance of the Drawdowns (as defined below), together with interest
thereon which shall accrue at a rate equal to twelve percent (12%) per
annum.  All payments on this Drawdown Promissory Note (this “Note”) shall be due
and payable in lawful money of the United States of America.


  This Amended and Restated Drawdown Promissory Note amends and restates in its
entirety that certain Drawdown Promissory Note dated February 23, 2010 made by
Maker to Payee.


1.           Drawdowns.  The principal of this Note may be drawndown from time
to time prior to the Maturity Date (as defined below), upon written request from
Maker to Payee (each, a “Drawdown Request”), which Drawdown Request must state
the amount to be drawndown, which amount must be in increments of $100,000 and
must be at least $300,000.  Payee shall fund each Drawdown Request within five
(5) Business Days (as defined below) after receipt of a Drawdown Request;
provided, however, that the maximum amount of drawdowns under this Note is
$2,600,000.  Upon Payee funding a Drawdown Request, Maker and Payee will amend
Schedule I to this Agreement to reflect such drawdown.  For each $100,000 of
Drawdowns funded by Payee, Maker will issue to Payee, for no additional
consideration, a Warrant to purchase 10,000 shares of common stock of Maker,
which Warrants will be substantially in the form attached hereto as Exhibit A.


2.           Principal and Interest Payments.  The principal of this Note,
together with all accrued but unpaid interest hereon, shall be due and payable
on the earlier of: (i) the closing on at least $5,000,000 of subscriptions for
shares of Series I Preferred Stock of Maker (the “Series I Preferred Stock”) in
the Offering (as defined below); or (ii) August 23, 2010 (the “Maturity Date”).


3.           Prepayments.  Maker may at its sole option prepay all or any part
of the principal of this Note, or interest thereon, before maturity without
penalty or premium.  All such prepayments shall first be applied to accrued
interest under this Note, and the remaining balance of any such prepayments, if
any, shall be applied to principal of this Note.


4.           Method of Payment.  All payments made under this Note, whether of
principal or interest, shall be made by Maker to Payee on the date specified or
provided herein and shall be delivered by means of certified or cashiers’ check
or wire transfer of immediately available funds to an account specified by the
holder hereof.  Whenever payment hereunder shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day.  If the date for any payment is extended by operation
of law or otherwise, interest thereon shall be payable for such extended
time.  “Business Day” means every day which is not a Saturday, Sunday or legal
holiday.
 
1

--------------------------------------------------------------------------------


 
5.           Conversion.  The Company is in the process of commencing a private
placement of up to $12,000,000 of equity in the form of Series I Preferred Stock
and warrants (the “Offering”).  The Company intends to close the Offering in one
or more tranches.  The Company shall give Payee written notice of the final
closing of the Offering.  Payee shall have sixty (60) days thereafter to give
notice to the Company of Payee’s conversion of all or any portion of the
principal balance of, and/or accrued but unpaid interest on, this Note into the
securities offered in the Offering, at a conversion price equal to the purchase
price paid for the Series I Preferred Stock and warrants in the Offering.  To
exercise the conversion rights set forth in Section 5, Payee shall deliver a
written conversion request to the Company stating the dollar amount of principal
and interest to be converted.  In the event that all of the principal of, and
accrued but unpaid interest on, this Note is being converted, Payee shall also
deliver this Note to the Company, which will be marked “canceled”.  In the event
that less than all of the principal of, and accrued but unpaid interest on, this
Note is being converted, then Maker and Payee will amend Schedule 1 hereto to
reflect the portion of this Note which was converted.


6.           Events of Default.  The following shall constitute events of
default (“Events of Default”) hereunder:


(a)           failure of Maker to make any payment on this Note as and when the
same becomes due and payable in accordance with the terms hereof, if the same
has continued for five (5) days after written notice specifying such default has
been delivered to Maker by Payee;


(b)           failure of Maker to perform any other covenant contained herein,
if the same has continued for thirty (30) days after written notice specifying
such default has been delivered to Maker by Payee;


(c)           if Maker makes an assignment for the benefit of creditors, or
petitions or applies for the appointment of a liquidator, receiver or custodian
(or similar official) of it or of any substantial part of its assets, or if
Maker commences any proceeding or case relating to it under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, or takes any action to authorize
any of the foregoing; or


(d)           if any petition or application of the type described in
subparagraph (c) immediately above is filed or if any such proceeding or case
described in subparagraph (c) is commenced against Maker and is not dismissed
within sixty (60) days, or if Maker indicates its approval thereof, consents
thereto or acquiesces therein, or if an order is entered appointing any such
liquidator or receiver or custodian (or similar official), or adjudicating Maker
bankrupt or insolvent, or approving a petition in any such proceeding, or if a
decree or order for relief is entered in respect of Maker in an involuntary case
under the Bankruptcy Code or any other bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction.
 
2

--------------------------------------------------------------------------------



 
In the event any one or more of the Events of Default specified above occurs and
is continuing, the holder of this Note may (i) accelerate the maturity of this
Note with notice to Maker at which time all such amounts shall be immediately
due and payable, (ii) proceed to protect and enforce its rights either by suit
in equity or by action at law, or by other appropriate proceedings, whether for
the specific performance of any covenant or agreement contained in this Note or
in aid of the exercise of any power or right granted by this Note, or (iii)
enforce any other legal or equitable right of the holder of this Note.


7.           Delay or Omission Not Waiver.  No delay or omission on the part of
the holder of this Note in the exercise of any power, remedy or right under this
Note, or under any other instrument executed pursuant hereto, shall operate as a
waiver thereof, nor shall a single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other right or power hereunder.


8.           Waiver.  Any term, covenant, agreement or condition of this Note
may, with the written consent of Payee, be amended or compliance therewith may
be waived (either generally or in a particular instance and either retroactively
or prospectively), altered, modified or amended.


9.           Attorneys’ Fees and Costs.  In the event an Event of Default shall
occur, and in the event that thereafter this Note is placed in the hands of an
attorney for collection, or in the event this Note is collected in whole or in
part through legal proceedings of any nature, then and in any such case Maker
promises to pay all costs of collection, including, but not limited to,
reasonable attorneys’ fees and court costs incurred by the holder hereof on
account of such collection, whether or not suit is filed.


10.           Successors and Assigns.  All of the covenants, stipulations,
promises and agreements in this Note made by Maker and Payee (by virtue of its
acceptance of this Note) shall bind its successors and assigns, whether so
expressed or not.


11.           Maximum Lawful Rate.  Any provision in this Note or in any other
document executed in connection herewith, or in any other agreement or
commitment, whether written or oral, express or implied, to the contrary
notwithstanding, Payee shall not in any event be entitled to receive or collect,
nor shall or may amounts received hereunder be credited, so that Payee shall be
paid, as interest, a sum greater than the maximum rate of interest permitted by
applicable law.  If any construction of this Note, or any and all other papers,
agreements or commitments, indicates a different right given to Payee to ask
for, demand or receive any larger sum as interest, such is a mistake in
calculation or wording, which this clause shall override and control; it being
the intention of the parties that this Note and all other instruments relating
to this Note shall in all things comply with applicable law, and proper
adjustment shall automatically be made accordingly.  In the event Payee ever
receives, collects or applies as interest, any sum in excess of the maximum rate
of interest permitted by applicable law, such excess amount shall be applied to
the reduction of the unpaid principal balance of this Note in the inverse order
of maturity, and if this Note is paid in full, any remaining excess shall be
paid to Maker.  In determining whether or not the interest paid or payable,
under any specific contingency, exceeds the maximum rate of interest permitted
by applicable law, Maker and Payee shall, the maximum extent permitted under
applicable law (i) characterize any nonprincipal payment as an expense, fee or
premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) “spread” the total amount of interest throughout the
entire term of this Note so that the interest rate is uniform throughout the
entire term hereof.
 
3

--------------------------------------------------------------------------------



 
12.           Governing Law.  This Note shall be governed by and construed in
accordance with the substantive laws (but not the rules governing conflicts of
laws) of the State of Texas.


13.           Notice.  Any notice or demand given hereunder by the holder hereof
shall be deemed to have been given and received (i) when actually received by
Maker, if delivered in person or by facsimile transmission, or (ii) if mailed,
on the earlier of the date actually received or (whether ever received or not)
three Business Days (as hereinafter defined) after a letter containing such
notice, certified or registered, with postage prepaid, addressed to Maker, is
deposited in the United States mail.  The address of Maker is 430 N. Carroll
Ave, Suite 120, Southlake, Texas 76092, Attn: Chief Executive Officer, or such
other address as Maker shall advise the holder hereof by certified or registered
letter by this same procedure.


14.           Severability.  In case any one or more of the provisions contained
in this Note shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof.


EXECUTED as of the date set forth above.
 

  GEOS COMMUNICATIONS, INC.          
 
By:
/s/ Christopher R. Miltenberger      
Christopher R. Miltenberger, President
         

 
4

--------------------------------------------------------------------------------


 


SCHEDULE I


Schedule of Drawdowns
 
Date of Drawdown
Amount of Drawdown
February 23, 2010
$600,000
March 17, 2010
$700,000
April 19, 2010
$700,000
May 21, 2010
$600,000
               

 
 
5

--------------------------------------------------------------------------------


 
EXHIBIT A

Form of Warrant


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR REASONABLY
ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.


WARRANT


To Purchase __________ Shares of Common Stock of


GEOS COMMUNICATIONS, INC.


THIS WARRANT (the “Warrant”) certifies that, for value received, ______________
(the “Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after the
date hereof (the “Initial Exercise Date”) and on or prior to the three-year
anniversary of the Initial Exercise Date (the “Termination Date”), but not
thereafter, to subscribe for and purchase from Geos Communications, Inc., a
Washington corporation (the “Company”), up to _________ shares (the “Warrant
Shares”) of common stock, no par value per share, of the Company (the “Common
Stock”).  The purchase price of each Warrant Share (the “Exercise Price”) under
this Warrant shall be $0.20, subject to adjustment hereunder.


15.           Title to Warrant.  Prior to the Termination Date and subject to
compliance with applicable laws and Section 7 of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, at the office or
agency of the Company by the Holder in person or by duly authorized attorney,
upon surrender of this Warrant together with the Assignment Form attached hereto
as Exhibit A (the “Assignment Form”), properly endorsed.


16.           Authorization of Shares.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges in respect of the issue thereof (other
than taxes in respect of any transfer occurring contemporaneously with such
issue).
 
6

--------------------------------------------------------------------------------



 
17.           Exercise of Warrant.


(a)           Exercise of the purchase rights represented by this Warrant may be
made at any time or times on or after the Initial Exercise Date and on or before
the Termination Date by delivery to the Company (or such other office or agency
of the Company as it may designate by notice in writing to the registered Holder
at the address of such Holder appearing on the books of the Company) of a duly
executed facsimile copy of the Notice of Exercise in the form attached hereto as
Exhibit B (the “Notice of Exercise”); provided, however, within three (3)
Business Days of the date said Notice of Exercise is delivered to the Company,
the Holder shall have surrendered this Warrant to the Company, and, if the
Holder has not elected to make a cashless exercise as provided below, the
Company shall have received payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank.  Certificates for Warrant Shares purchased hereunder shall be
delivered to the Holder no later than three (3) Business Days after the delivery
to the Company of the Notice of Exercise, surrender of this Warrant and, if the
Holder has not elected to make a cashless exercise as provided below, payment of
the aggregate Exercise Price as set forth above (“Warrant Share Delivery
Date”).  Prior to the issuance of such Warrant Shares, if the Company fails to
deliver to the Holder a certificate or certificates representing the Warrant
Shares pursuant to this Section 3(a) by the Warrant Share Delivery Date, then
the Holder will have the right to rescind such exercise.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing Warrant Shares as required pursuant to
the terms hereof. “Business Day” shall mean any day other than: (i) Saturday or
Sunday or (ii) a legal holiday on which banks in the State of Texas are
authorized to be closed for business.


(b)           If this Warrant shall have been exercised in part, then the
Company shall, at the time of delivery of the certificate or certificates
representing the Warrant Shares, deliver to Holder a new Warrant evidencing the
rights of Holder to purchase the unpurchased Warrant Shares called for by this
Warrant, which new Warrant shall in all other respects be identical with this
Warrant.


(c)           In the event that the Holder elects to make a cashless exercise as
provided above, the Company shall issue to the Holder the number of Warrant
Shares equal to the result obtained by (i) subtracting B from A,
(ii) multiplying the difference by C, and (iii) dividing the product by A, as
set forth in the following equation:


X 
 =    (A - B) x C  where:
                              A  
X  
=     the number of Warrant Shares issuable upon a cashless exercise of the
Warrant pursuant to the provisions of this Section 3.

 
7

--------------------------------------------------------------------------------


 
A
 =    the Fair Market Value (as defined below) of one share of Common Stock on
the date of net issuance exercise.
                               
B 
=     the Exercise Price for one Warrant Share under this Warrant.        
C
=     the number of Warrant Shares as to which this Warrant is exercisable.



If the foregoing calculation results in a negative number, then no Warrant
Shares shall be issued upon a cashless exercise.


For the purpose of such calculations, the fair market value per share of the
Common Stock shall be (i) if there is a public market for the Common Stock, the
dollar volume-weighted average price for the Common Stock on the
Over-The-Counter Bulletin Board, AMEX, NYSE, the NASDAQ National Market or The
NASDAQ SmallCap Market Principal Market during the period beginning at 9:30:01
a.m., New York City Time, and ending at 4:00:00 p.m., New York City Time, as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York City Time,
and ending at 4:00:00 p.m., New York City Time, as reported by Bloomberg, or, if
no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.) for the twenty (20) trading days prior to the date of
determination of fair market value; or (ii) if there is no public market for the
Common Stock, as determined by the Company’s Board of Directors in good faith.


18.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall round such fraction of a share
up to the nearest whole share.


19.           Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form duly executed by the Holder, and the Company may require, as a
condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.


20.           Closing of Books.  The Company will not close its shareholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.


21.           Transfer, Division and Combination.
 
8

--------------------------------------------------------------------------------



 
(a)           Subject to compliance with any applicable securities laws and with
the provisions of Sections 1, 4 and 7(e) hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company, together with an Assignment Form
completed and duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such
transfer.  Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denomination or denominations specified in the Assignment
Form, and shall issue to the assignor a new Warrant evidencing the portion of
this Warrant not so assigned, and this Warrant shall promptly be cancelled.  A
Warrant, if properly assigned, may be exercised by a new holder for the purchase
of Warrant Shares without having a new Warrant issued.


(b)           This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 7(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.


(c)           The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 7.


(d)           The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.


(e)           If, at the time of the surrender of this Warrant in connection
with any transfer of this Warrant, the transfer of this Warrant shall not be
registered pursuant to an effective registration statement under the 1933 Act
and under applicable state securities or blue sky laws, the Company may require,
as a condition of allowing such transfer:  (i) that the Holder or assignee of
this Warrant, as the case may be, furnish to the Company a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the 1933 Act and under applicable state
securities or blue sky laws; (ii) that the Holder or assignee execute and
deliver to the Company an investment representation letter in form and substance
reasonably satisfactory to the Company; and (iii) that the assignee be an
“accredited investor” as defined in Rule 501(a) promulgated under the 1933 Act
or a qualified institutional buyer as defined in Rule 144A(a) under the 1933
Act.


22.           Representations of Holder


(a)           Acquisition of Warrant for Personal Account. The Holder represents
and warrants that it is acquiring the Warrant and Warrant Shares solely for its
account for investment and not with a present view toward public sale or
distribution of said Warrant or Warrant Shares or any part thereof and has no
intention of selling or distributing said Warrant Shares or any arrangement or
understanding with any other  person or entity regarding the sale or
distribution of said Warrant except as would not result in a violation of the
1933 Act.
 
9

--------------------------------------------------------------------------------



 
(b)           Securities Are Not Registered.


(i)           The Holder understands that the offer and sale of the Warrant and
the Warrant Shares have not been exercised under the 1933 Act on the basis of
specific exemptions from the registration provisions of the 1933 Act, which
exemptions depend upon, among other things, the bona fide nature of the Holder’s
investment intent as expressed herein. The Holder realizes that the basis for
such exemptions may not be present if, notwithstanding its representations, the
Holder has a present intention of acquiring the securities for a fixed or
determinable period in the future, selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the
securities. The Holder has no such present intention.


(ii)           The Holder recognizes that the Warrant and the Warrant Shares
must be held indefinitely unless they are subsequently registered under the 1933
Act or an exemption from such registration is available. The Holder recognizes
that the Company has no obligation to register the Warrant or the Warrant
Shares, or to comply with any exemption from such registration.


(c)           The Holder understands and agrees that all certificates evidencing
the Warrant Shares to be issued to the Holder may bear a legend in substantially
the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OF
THE UNITED STATES IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR REGULATION S THEREUNDER,
AND ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXPEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAW AS EVIDENCED BY
A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.


23.           No Rights as Shareholder until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.  Upon the surrender of this Warrant, the
delivery of the Notice of Exercise by facsimile copy, and the payment of the
aggregate Exercise Price and the payment of all taxes required to be paid by the
Holder prior to the issuance of the Warrant Shares pursuant to Section 3, if
any, the Warrant Shares so purchased shall be and be deemed to be issued to such
Holder as the record owner of such shares as of the close of business on the
later of the date of such surrender, delivery or payment.
 
10

--------------------------------------------------------------------------------


 
24.           Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.


25.           Saturdays, Sundays, Holidays, Etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.


26.           Adjustments to Exercise Price and Number of Warrant Shares.  The
number and kind of securities purchasable upon the exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time if the
Company shall:  (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock; (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares; (iii) combine its outstanding shares of Common Stock into a
smaller number of shares of Common Stock; or (iv) issue any shares of its
capital stock in a reclassification of the Common Stock.  Upon the happening of
any of the events set forth in subsections (i)-(iv) of this Section 12, the
number of Warrant Shares purchasable upon exercise of this Warrant immediately
prior thereto shall be adjusted so that the Holder shall be entitled to receive
the kind and number of Warrant Shares or other securities of the Company which
it would have owned or have been entitled to receive had such Warrant been
exercised in advance thereof.  Upon each such adjustment of the kind and number
of Warrant Shares or other securities of the Company which are purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
Warrant Shares or other securities resulting from such adjustment at an Exercise
Price per Warrant Share or other security obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares purchasable pursuant hereto immediately prior to such adjustment and
dividing by the number of Warrant Shares or other securities of the Company that
are purchasable pursuant hereto immediately after such adjustment.  An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.


27.           Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock), or sell,
transfer or otherwise dispose of its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (excluding cash but including
warrants or other subscription or purchase rights) in addition to or in lieu of
common stock of the successor or acquiring corporation (“Other Property”), are
to be received by or distributed to the holders of Common Stock, then the Holder
shall have the right thereafter to receive the number of shares of stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
equal to the number of Warrant Shares for which this Warrant is exercisable
immediately prior to such event. For purposes of this Section 13, “common stock
of the successor or acquiring corporation” shall include stock of such
corporation of any class which is not preferred as to dividends or assets over
any other class of stock of such corporation and which is not subject to
redemption and shall also include any evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable for any such
stock, either immediately or upon the arrival of a specified date or the
happening of a specified event and any warrants or other rights to subscribe for
or purchase any such stock.  The foregoing provisions of this Section 13 shall
similarly apply to successive reorganizations, reclassifications, mergers,
consolidations or disposition of assets.
 
11

--------------------------------------------------------------------------------


 
28.           Voluntary Adjustment by the Company.  The Company may at any time
during the term of this Warrant reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.


29.           Notice of Adjustment.  Whenever the number of Warrant Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, as herein provided, the Company
shall give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.


30.           Notice of Corporate Action.  If at any time:


(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or


(b)           there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,


(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;


then, in any one or more of such cases, the Company shall give to Holder: (i) at
least 20 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 20
days’ prior written notice of the date when the same shall take place.  Such
notice in accordance with the foregoing clause also shall specify: (A) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (B) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up.  Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 18(d).
 
12

--------------------------------------------------------------------------------


 
31.           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Shares a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation.


Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending the Company’s
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will: (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.


Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.


32.           Miscellaneous.
 
13

--------------------------------------------------------------------------------


 
(a)           This Warrant shall be governed by and construed in accordance with
the laws of the State of Washington without regard to principles of conflict of
laws.


(b)           The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant, if not registered, will have restrictions upon resale
imposed by state and federal securities laws.


(c)           No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice Holder’s rights, powers or remedies, notwithstanding all
rights hereunder terminate on the Termination Date.  If the Company willfully
and knowingly fails to comply with any provision of this Warrant, which results
in any material damages to the Holder, the Company shall pay to Holder such
amounts as shall be sufficient to cover any costs and expenses including, but
not limited to, reasonable attorneys’ fees, including those of appellate
proceedings, incurred by Holder in collecting any amounts due pursuant hereto or
in otherwise enforcing any of its rights, powers or remedies hereunder.


(d)           All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been made when delivered or
mailed by first class mail, postage prepaid, as follows:  (a) if to the Holder,
at the address of the Holder as shown on the registry books maintained by the
Company or the Transfer Agent; and (b) if to the Company, at 430 N. Carroll
Avenue, Suite 120, Southlake, Texas 76092, Attention: Chief Executive Officer.


(e)           No provision hereof, in the absence of any affirmative action by
Holder to exercise this Warrant or purchase Warrant Shares, and no enumeration
herein of the rights or privileges of Holder, shall give rise to any liability
of Holder for the purchase price of any Common Shares or as a shareholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.


(f)           Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.


(g)           Subject to applicable securities laws, this Warrant and the rights
and obligations evidenced hereby shall inure to the benefit of and be binding
upon the successors of the Company and the successors and permitted assigns of
Holder.  The provisions of this Warrant are intended to be for the benefit of
all Holders from time to time of this Warrant and shall be enforceable by any
such Holder or holder of Warrant Shares.


(h)           This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.


(i)           Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
14

--------------------------------------------------------------------------------



 
(j)           The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.


Dated:  ________________, 2010

       
GEOS COMMUNICATIONS, INC.
         
 
By:
/s/        Andrew L. Berman      
Chief Executive Officer
         

 
 
15

--------------------------------------------------------------------------------




EXHIBIT A


ASSIGNMENT FORM




(To assign the foregoing warrant, execute this form
and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to ______________________________ whose address is
_______________________________________________________________.






Dated:  ______________, _______





 
Holder’s Signature:  
             
Holder’s Address:  
                   



Signature Guaranteed: ___________________________________________________


NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.




A-1

--------------------------------------------------------------------------------


EXHIBIT B


NOTICE OF EXERCISE


To:           Geos Communications, Inc.


The undersigned, the Holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by the Warrant for, and to purchase
thereunder, _______ Warrant Shares (as such terms are defined in the Warrant,
dated ____________, 2010, issued by Geos Communications, Inc. to
_________________).


 

(Cash Exercise)  The undersigned has included with this Form of Subscription the
purchase price of such shares in full.

 

(Cashless Exercise)  The undersigned elects to purchase such shares pursuant to
the net exercise provisions of such Warrant.



The undersigned hereby requests that the Certificate(s) for such securities be
issued in the name(s) and delivered to the address(es) as follows:



 
Name:    
         
Address:      
         
Social Security Number:    
         
Deliver to:     
         
Address:      
       

                  
If the foregoing Subscription evidences an exercise of the Warrant to purchase
fewer than all of the Warrant Shares (or other securities or property) to which
the undersigned is entitled under such Warrant, please issue a new Warrant, of
like tenor, for the remaining portion of the Warrant (or other securities or
property) in the name(s), and deliver the same to the address(es) as follows:
 



 
Name: 
                     
Address:   
                      Dated:    , 20    





             
(Name of Holder)
                                 
(Signature of Holder or Authorized Signatory)  
  (SS or TIN of Holder)                               Signature Guaranteed:    
   

 
B-1

--------------------------------------------------------------------------------


 